UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1056


ALEXANDER ZENO; MELANIE RIVERA-RIVERA,

                Plaintiffs - Appellants,

           v.

THE UNITED STATES OF AMERICA; JOSE A. FUSTE; DANIEL R.
DOMINGUEZ; CARMEN CONSUELO CEREZO; AIDA M. DELGADO-COLON;
JUAN M. PEREZ-GIMENEZ; SALVADOR E. CASELLAS; JAY A. GARCIA-
GREGORY; GUSTAVO A. GELPI; FRANCISCO A. BESOSA; JAIME
PIERAS, JR.; RAYMOND L. ACOSTA; JUAN R. TORRUELLAS; JEFFREY
HOWARD; JUAN MILANES; ANTONIO BAZAN; JOSE RUIZ; ROSA EMILIA
RODRIGUEZ-VELEZ,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cv-00544-DKC)


Argued:   September 21, 2011                 Decided:   October 20, 2011


Before DUNCAN and AGEE, Circuit Judges, and Damon J. KEITH,
Senior Circuit Judge of the United States Court of Appeals for
the Sixth Circuit, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Alexander Zeno, Washington, D.C., for Appellants.
Joseph Ronald Baldwin, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore,  Maryland, for   Appellees.   ON  BRIEF:  Rod J.
Rosenstein, United States Attorney, Allen F. Loucks, Ariana
Wright Arnold, Assistant United States Attorneys, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Appellant Alexander Zeno ("Zeno") appeals from the district

court’s    dismissal       of    claims     brought      under      the    Federal       Tort

Claims     Act,     28   U.S.C.     § 1346(b)       ("FTCA"),        and        state    law.

Because Zeno filed his FTCA claims after the expiration of the

relevant      statute     of    limitations,       and    because         his    state    law

claims are barred by collateral estoppel, we affirm.



                                            I.

                                            A.

       Zeno    is   a    criminal    defense       attorney      who      practices       law

primarily in Puerto Rico.            He and his wife, co-appellant Melanie

Rivera-Rivera, currently reside in Maryland.                        On June 4, 2007,

the United States District Court for the District of Puerto Rico

sanctioned      Zeno.          Consequently,       he    was   suspended          from    the

practice of law before that court for three months and from the

court’s Criminal Justice Act (“CJA”) panel for fifteen months.

Zeno   appealed      these      sanctions     to   the    United     States       Court    of

Appeals for the First Circuit, which affirmed.                         In re Zeno, 504

F.3d 64 (1st Cir. 2007).

                                            B.

       On November 27, 2007, Zeno filed suit pro se in the United

States    District       Court    for   the      District      of   Maryland        against

several federal judges from the District of Puerto Rico and the

                                            3
First    Circuit       seeking     injunctive          relief         and    damages.           Zeno

claimed        that     the     judges        had     abused        their      authority            by

sanctioning him and by withholding or delaying payments he was

owed    for     representing       CJA       defendants.          Zeno       later          added    as

defendants       the    United     States       Attorney         and    several         Assistant

United States Attorneys for the District of Puerto Rico.                                            He

alleged that the federal prosecutors had improperly interfered

with     Zeno’s        attorney-client          relationship            with        a       criminal

defendant and that they had violated Zeno’s privacy rights by

requesting       to    inspect    Zeno’s       financial         records       in       connection

with his representation of a different criminal defendant.                                      Zeno

amended       his     complaint    a        second    time       to    include          a    private

attorney from Puerto Rico, a Massachusetts state court judge,

two    Massachusetts          clerks   of     court,       and   three       bar    counsel          as

defendants.           We refer to this complaint as encompassing Zeno’s

state law claims.

       The     Maryland       district       court    dismissed         this    complaint            on

July 28, 2008, for lack of personal jurisdiction and improper

venue,    and       because     suit     against       the    federal         defendants            was

barred by absolute and qualified immunity.                              Zeno appealed the

decision to this court, but voluntarily dismissed that appeal on

December 15, 2008.

       While     the    decision       in    his     first    case      was    pending,         Zeno

filed     an    administrative          tort       claim     with      the     Department           of

                                                4
Justice, seeking $17 million in damages under the FTCA based

upon the same conduct described in his 2007 complaint (the “FTCA

claims”).       The Administrative Office of the United States Courts

denied Zeno’s claim in a letter dated August 20, 2008.                        The

letter notified Zeno of his right to challenge the decision by

bringing suit in a federal district court within six months of

its mailing.

                                        C.

        On March 5, 2009, more than six months after notification

of the administrative denial of his FTCA claims, Zeno filed the

instant       complaint   in   the   District   of   Maryland.     This      suit

included the same federal defendants as those named in the 2007

action.       The complaint differed in only three ways: it added the

United States as a defendant, it asserted jurisdiction under the

FTCA, and it omitted the non-federal defendants.                 The district

court       dismissed   Zeno’s   2009   complaint,    holding    that   it   was

barred by res judicata.          In the alternative, the district court

ruled that the state claims were barred by collateral estoppel

and that the FTCA claims failed because they fell within the

statute’s exception for intentional torts. 1              See 28 U.S.C. §

2680.       This appeal followed.



        1
       We refer to the state law claims and the FTCA claims
separately--even though they are based on the same enumerated
(Continued)
                                        5
                                         II.

       The issues before us are whether Zeno’s state claims are

barred      by   the   resolution   of     identical       claims    in   the    2007

complaint, and whether we have subject-matter jurisdiction to

hear his FTCA claims.        We consider each of these issues in turn.

                                          A.

       We first consider appellant’s argument that the district

court erred by concluding that the repeated allegations from the

2007 complaint are barred from review.                   The district court held

that res judicata barred the entire 2009 suit.                  Because we agree

with the district court’s alternative holding that collateral

estoppel applies, we discuss only the latter issue. 2

       Collateral estoppel serves to “foreclose[] the relitigation

of issues of fact or law that are identical to issues which have

been       actually    determined   and        necessarily    decided     in    prior

litigation in which the party against whom [collateral estoppel]

is asserted had a full and fair opportunity to litigate.”                       In re

Microsoft Corp. Antitrust Litig., 355 F.3d 322, 326 (4th Cir.

2004) (quoting Sedlack v. Braswell Servs. Group, Inc., 134 F.3d



causes of action--because they                 involve    distinct   concepts     and
must be analyzed differently.
       2
       Similarly, we need not reach the issue of whether the
state law claims against the federal defendants are barred by
absolute or qualified immunity.



                                          6
219, 224 (4th Cir. 1998)).                   The doctrine applies where “(1) the

issue or fact is identical to the one previously litigated; (2)

the issue or fact was actually resolved in the prior proceeding;

(3) the issue or fact was critical and necessary to the judgment

in   the      prior      proceeding;         (4)     the    judgment          in    the    prior

proceeding         is    final       and    valid;    and        (5)    the    party      to   be

foreclosed by the prior resolution of the issue or fact had a

full and fair opportunity to litigate the issue or fact in the

prior proceeding.”              Id. at 326.        We review a grant of collateral

estoppel de novo.              Tuttle v. Arlington Cnty. Sch. Bd., 195 F.3d

698, 703 (4th Cir. 1999).

     The five considerations noted above all point in favor of

finding collateral estoppel here.                      First, with respect to the

state law claims, the issues before us are the same as those

previously litigated in Zeno’s 2007 suit.                               Specifically, the

district court in the 2007 case determined that it did not have

personal jurisdiction over the individual defendants and that

venue in the District of Maryland was improper.                                    In his 2009

complaint, Zeno named the same individual defendants and again

filed    in     the      District      of    Maryland--thus            making      the    issues

identical.

     Zeno      contends         that   the    issues       are    not   the     same      because

filing     under        the    FTCA    corrected      the    jurisdictional              problems

present       in   his        2007    complaint.       Because          the     FTCA      confers

                                               7
jurisdiction upon the United States district courts only for

claims    against    the    United      States   for     money     damages,      see    28

U.S.C. § 1346(b)(1), this contention is incorrect with respect

to the state law claims.

       Turning to the second factor, the district court in the

2007 case resolved the issues now before us.                        The court first

considered whether it could exercise personal jurisdiction over

the defendants under any of the methods described in Federal

Rule of Civil Procedure 4(k)(1) and concluded that it could not

because none of the defendants had the required contacts with

Maryland.       It then analyzed whether venue was proper under 28

U.S.C. § 1391(a)         and    determined    that      it   was    not    because     the

alleged    conduct       took   place   solely     in   Puerto      Rico.       Zeno    v.

Fuste, No. 07-3173 (D. Md. July 28, 2008).

       Third, the resolution of these issues was critical to--in

fact, completely supported--the district court’s holding in the

2007 case.      A district court may not adjudicate a dispute over

which it lacks personal jurisdiction.                    Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 584 (1999).               Further, a court is required

to    resolve   threshold       jurisdictional      issues     before       considering

the    merits   of   a    dispute.       Sucampo     Pharm.,       Inc.    v.   Astellas

Pharm., Inc., 471 F.3d 544, 548 (4th Cir. 2006).                          Resolution of

the issue of personal jurisdiction was therefore necessary to

the judgment in the prior proceeding.

                                          8
       Fourth,      it     is    undisputed         that    after      Zeno       voluntarily

dismissed     his    appeal       of   the   2007        case,   the   district       court’s

determination became final and valid.

       Finally, Zeno had an opportunity to litigate these issues

in the 2007 suit.               The defendants were required to raise the

threshold        issues    of    personal     jurisdiction          and    venue     for   the

district court to consider them.                     The district court’s opinion

in   the    2007    case       indicated     that    Zeno    had    made      arguments    in

support     of    his     position.        The     court    considered        and    rejected

Zeno’s contentions.             As such, the issues were fully litigated in

the 2007 case.

       For these reasons, we agree with the district court that

appellant should be collaterally estopped from relitigating the

previously determined issues of personal jurisdiction and venue.

                                              B.

       We   next     consider       whether        the     district       court     correctly

dismissed Zeno’s claims against the United States for lack of

subject-matter jurisdiction under the FTCA.                        We review de novo a

dismissal for lack of subject-matter jurisdiction under Fed. R.

Civ. P. 12(b)(1).           Evans v. B.F. Perkins, 166 F.3d 642, 647 (4th

Cir. 1999).

       The district court based its determination on the fact that

Zeno    alleges         only     intentional        torts,       which     are      expressly



                                              9
excluded from the FTCA’s coverage.                See 28 U.S.C. § 2680(h).                As

set forth below, however, we affirm on a different ground.

       Less than a week before oral argument, the government moved

to dismiss on the ground that Zeno failed to meet the statutory

deadline within which to file a claim under the FTCA.                              See 28

U.S.C. § 2401(b).          Although we would have appreciated greater

diligence on the part of the government, “a federal court has an

independent obligation to investigate the limits of its subject-

matter jurisdiction . . . even when the parties overlook or

elect not to press the issue.”             Liberty Univ., Inc. v. Geithner,

--- F.3d ----, 2011 WL 3962915, No. 10-2347, at *4 (4th Cir.

2011)   (internal      quotations    omitted).         We     therefore     turn     to    a

consideration of that issue.

       “Absent a statutory waiver, sovereign immunity shields the

United States from a civil tort suit.”                      Kerns v. United States,

585 F.3d 187, 193-94 (4th Cir. 2009).                   The FTCA acts as such a

waiver,   but    it    “permits     suit    only       on    terms   and    conditions

strictly prescribed by Congress.”             Gould v. U.S. Dep’t of Health

& Human Servs., 905 F.2d 738, 741 (4th Cir. 1990) (en banc).

Congress’s “limited waiver of sovereign immunity is conditioned

upon    the   prompt     presentation       of     tort       claims    against       the

government.”     Id. at 742.

       Section   2401(b)    provides       that    a    tort    claim      against    the

United States “shall be forever barred . . . unless action is

                                       10
begun within six months after the date of mailing . . . of

notice of final denial of the claim by the agency to which it

was   presented.”      28    U.S.C.    § 2401(b).          Failure    to    file   a

complaint     within   the   limitations          period    typically      warrants

dismissal.     See Gould, 905 F.2d at 742; accord Houston v. U.S.

Postal Serv., 823 F.2d 896, 902 (5th Cir. 1987) (holding that

the requirements that a claimant file an administrative claim

within two years and that he file suit within six months of its

denial are both jurisdictional).

      The record clearly reflects that appellant failed to meet

the six-month deadline to challenge in federal district court

the   administrative    denial    of        his   tort     claims    against   the

government.      Specifically,        the    final    letter    denying      Zeno’s

administrative tort claims was dated August 20, 2008, and he did

not file his second complaint in the District of Maryland until

March 5, 2009.      Because the date of filing was beyond the six-

month limitations period and because Zeno does not assert any

grounds for equitable tolling, we conclude that his claims under

the FTCA are not properly before this court.




                                       11
                                  III.

     For the foregoing reasons, the judgment of the district

court   is   affirmed.   This   conclusion   moots   the   need   to   rule

independently on the government’s late-filed motion to dismiss.



                                                                  AFFIRMED




                                   12